Title: To George Washington from Major Henry Lee, Jr., 26 January 1780
From: Lee, Henry Jr.
To: Washington, George


          
            sir.
            philada Jany 26th 80
          
          I do myself the honor to enclose a letter from Captain McLane. The transmission of his request throws me into an

awkward situation. I beg your Excellency will be pleased to favor me with your answer as I wish to set out directly for Virginia.
          I have never yet thanked your Excellency for the affectionate remind of a debt due: I have got a mare for you which I mean to deliver to Mr Lunn Washington in Virginia. I have the honor to be with the most inviolable regard & respect your most ob. servt
          
            Henry Lee Junr
          
        